Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this "Agreement"), is executed and delivered
as of June _2015 (the “Effective Date”), by and between Studioplex City Rentals,
LLC, a Nevada limited liability company ("Buyer"), and Apple Box Productions,
Inc., a Florida corporation (“Seller”).

 

Background

 

Seller owns certain equipment associated with its film production business (the
"Business"). Buyer desires to purchase and Seller desires to sell substantially
all of the equipment of the Business.

 

Agreement

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Purchase and Sale of the Equipment. Subject to the terms and
conditions set forth in this Agreement, Buyer agrees to purchase from Seller,
and Seller agrees to sell to Buyer, the Equipment listed on Exhibit A attached
hereto (the “Equipment”) on an “as-is” and “where-is” basis. The Buyer assumes
no liabilities or obligations of Seller or the Business.

 

2.          Purchase Price. The purchase price for the Equipment shall be not
less than Nine Hundred Ninety-Four Thousand Dollars ($994,000)(the “Purchase
Price”). The Buyer shall pay Seller the Purchase Price as follows:

 

(a)          Four Hundred Thousand Dollars ($400,000)(the “Initial Payment”) in
certified funds paid at Closing; and

 

(b)          A secured subordinated promissory note in the amount of Five
Hundred Ninety-Four Thousand Dollars ($594,000) (the “Note”), in the form
attached hereto as Exhibit B. Payments under the Note shall be (i) a lump sum of
Ninety-Four Thousand Dollars ($94,000) due within sixty (60) days of execution
(the “First Payment”) and (ii) monthly payments thereafter equal to the greater
of Twenty-Five Thousand Dollars ($25,000) or seventy percent (70%) of the
Monthly Net Rental Income associated with the Equipment and received by Buyer
through the first anniversary of Closing. For purposes of this Agreement and the
Note, “Monthly Net Rental Income” shall mean an amount equal to Buyer’s total
income derived from rentals of the Equipment less any operating expenses
associated with such rentals.

 

(c)          Notwithstanding Buyer’s payment of the Note in full, Buyer shall
continue to pay to Seller seventy percent (70%) of the Monthly Net Rental Income
associated with the Equipment and received by Buyer through the first
anniversary of Closing, which amounts, if paid, shall constitute an increase in
the Purchase Price.

 

 

 

 

3.          Closing. The closing of the transactions contemplated hereby (the
"Closing") shall take place, simultaneously with the closing of Buyer’s
financing with Loeb Term Solutions LLC, but in no case more than thirty (30)
days from the Effective Date, at a time and place mutually agreeable to the
parties.

 

4.          Closing Deliveries. In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:

 

(a)Seller shall deliver to Buyer:

 

i.           A Bill of Sale in the form of Exhibit C attached hereto (the “Bill
of Sale”);

 

ii.          An executed Lease Agreement in the form of Exhibit D attached
hereto (the “Lease Agreement); and

 

iii.         such other assignments, certificates of title, affidavits,
documents, and other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;

 

(b)Buyer shall deliver to Seller:

 

i.          The Initial Payment;

 

ii.the Note;

 

iii.an executed Lease Agreement;

 

iv.a Security Agreement in the form of Exhibit E attached hereto;

 



v.a Personal Guaranty in the form of Exhibit F attached hereto (the“Guaranty”);

 

vi.          the Intercreditor Agreement in the form of Exhibit G attached
hereto (the “Intercreditor Agreement”), executed by Loeb Term Solutions LLC and
acknowledged by Buyer; and

 



vii.a Certificate of Insurance as required under Section 4.1(f) of the Security
Agreement.

 

5.          Delivery of Equipment. The Buyer expressly acknowledges that it has
had an opportunity to inspect the Equipment and hereby accepts the Equipment in
its “as is” condition and without any express or implied warranty from Seller.
Title and risk of loss shall pass to Seller at Closing. Buyer shall be
responsible for all expenses related to delivery of the Equipment.

  

2

 

 

6.          Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as of the date hereof and as of the Closing Date, as follows,
subject to such disclosure, qualification or limitation set forth in the Buyer’s
public filings:

 

(a)          Incorporation. Buyer has been duly incorporated and validly exists
in good standing under the laws of Nevada.

 

(b)          Authorization. The execution, delivery, and performance of this
Agreement have been duly authorized by all requisite corporate action and no
further consent or authorization of Buyer, its shareholders or Board of
Directors is required.

 

(c)          Execution and Delivery. This Agreement has been duly executed and
delivered by Buyer and, when this Agreement is duly authorized, executed, and
delivered by Seller, will be a valid and binding agreement enforceable against
Buyer in accordance with its terms.

 

(d)          Brokers. Buyer certifies that Buyer has not contracted or engaged a
broker in relation to the present transaction.

 

(e)          Corporate Power; Qualification. Buyer has full corporate power and
authority necessary to (i) own and operate its properties and the Equipment,
execute and deliver this Agreement, (ii) perform its obligations and (iii) carry
on its business as presently conducted and as presently proposed to be
conducted. Buyer and its subsidiaries are duly qualified and are authorized to
do business and are in good standing in all jurisdictions in which the nature of
their activities and of their properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect. For purposes of this Agreement, "Material Adverse
Effect" means any material adverse effect with respect to (A) the business,
properties, Equipment, operations, results of operations, revenues, prospects or
condition, financial or otherwise, of Buyer and its subsidiaries taken as a
whole, (B) the legality, validity or enforceability of the Agreement, or (C)
Buyer's ability to perform fully on a timely basis its obligations under the
Agreement.

 

(f)          No Consents. No consent, approval, authorization or order of any
court, governmental agency or other body is required for execution and delivery
by Buyer of this Agreement or the performance by Buyer of any of its obligations
hereunder.

 

(g)          Proceedings. There is no pending or, to the best knowledge of
Buyer, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over Buyer or any
of its affiliates that would affect the execution by Buyer of, or the
performance by either Buyer of its obligations under, this Agreement.

 

7.          Representations and Warranties of Seller: Seller hereby represents
and warrants to Buyer on the date hereof and on the Closing Date:

 

(a)          Incorporation. Seller has been duly incorporated and validly exists
in good standing under the laws of Florida.

 

3

 

 

(b)          Authorization. The execution, delivery, and performance of this
Agreement have been duly authorized by all requisite corporate action and no
further consent or authorization of Seller, its shareholders or Board of
Directors is required.

 

(c)          Execution and Delivery. This Agreement has been duly executed and
delivered by Seller and, when this Agreement is duly authorized, executed and
delivered by Buyer, will be a valid and binding agreement enforceable against
Seller in accordance with its terms.

 

(d)          Proceedings. There is no pending or, to the best knowledge of
Seller, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over Seller or
any of its affiliates that would affect the execution by Seller of, or the
performance by either Seller of its obligations under, this Agreement.

 

(e)          Title to Equipment. Seller has good and marketable title to the
Equipment, free and clear of all liens and encumbrances.

 

8.          Fees and Expenses. Seller and Buyer each agrees to pay its own
expenses incident to the performance of its obligations hereunder, including,
but not limited to the fees, expenses, and disbursements of such Party's
counsel, except as is otherwise expressly provided in this Agreement.

 

9.Indemnification.

 

(a)          Indemnification of Buyer. Seller shall indemnify, defend, and hold
harmless Buyer, its subsidiaries, affiliates, officers, directors, shareholders,
employees, agents, and representatives (“Buyer Indemnitees”) from and against
any and all demands, claims, costs, damages, losses, liabilities, expenses of
any nature (including reasonable and necessary fees and disbursements of
attorneys, accountants, and experts), judgments, settlements, fines, penalties,
or other amounts (collectively, "Damages") arising from any and all claims,
proceedings, demands, actions, suits (whether civil, criminal, investigative, or
otherwise) (“Claims”) relating to or arising out of (i) any breach of warranty
or representation made by Seller in this Agreement; (ii) rental of the Equipment
and operation of the Business through the Closing Date, (iii) any pre- Closing
debts, liabilities, taxes, or obligations of the Seller and the Business,
whether accrued, absolute, contingent, or otherwise, due or to become due, (iv)
any person or other entity claiming brokerage commissions or fees or other
rights to similar compensation on account of services rendered on Seller’s
behalf in connection with the transactions contemplated herein, and (v) any and
all unemployment claims filed by Seller’s employees against Buyer as a result of
the transfer of Equipment and relocation of the Equipment. Provided that the
foregoing indemnity shall not apply to any Claim to the extent that it arises
out of, or is based upon, the gross negligence or willful misconduct of Buyer in
connection therewith.

 



4

 

 

(b)          Indemnification of Seller. Buyer agrees to and does hereby
indemnify, defend, and hold harmless Seller, its subsidiaries, affiliates,
officers, directors, shareholders or members, employees, managers, agents and
representatives (“Seller Indemnitees”) from any and all Claims and Damages
arising out of (i) any breach of warranty or representation made by Buyer in
this Agreement; (ii) operation or rental of the Equipment after the Closing
Date, (iii) any post-Closing debts, liabilities, taxes, or obligations arising
from the rental of the Equipment or operation of the Business, whether accrued,
absolute, contingent, or otherwise, due or to become due, and (iv) any person or
other entity claiming brokerage commissions or fees or other rights to similar
compensation on account of services rendered on Buyer’s behalf in connection
with the transactions contemplated herein. Provided that the foregoing indemnity
shall not apply to any Claim to the extent that it arises out of, or is based
upon, the gross negligence or willful misconduct of Seller in connection
therewith.

 

(c)Conduct of Claims.

 

(i)          Whenever a claim for indemnification shall arise as a result of a
third party claim, the party seeking indemnification (the "Indemnified Party"),
shall notify the party from whom such indemnification is sought (the
"Indemnifying Party") in writing of the Claim and the facts constituting the
basis for such claim in reasonable detail; provided, that the Indemnified Party
shall not be foreclosed by any failure to provide timely notice of the existence
of a third party claim to the Indemnifying Party except to the extent that the
Indemnifying Party has been materially prejudiced as a direct result of such
delay;

 

(ii)          Such Indemnifying Party shall have the right to retain the counsel
of its choice in connection with such Claim and to participate at its own
expense in the defense of any such Claim; provided, however, that counsel to the
Indemnifying Party shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party. In no event shall
the Indemnifying Party be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and

 

(iii)          No Indemnifying Party shall, without the prior written consent of
the Indemnified Parties (which consent shall not be unreasonably withheld),
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability, or a failure to act by or on behalf of any Indemnified
Party.

 

10.          Survival of the Representations, Warranties, etc. The respective
representations, warranties, and agreements made herein by or on behalf of the
Parties hereto shall survive the Closing of this Agreement and remain in full
force and effect until the first anniversary of the Closing Date.

 



5

 

 

11.          Notices. All communications hereunder shall be in writing and will
be deemed delivered: if delivered by hand, on the day received by Buyer or
Seller; if sent by reputable overnight courier, on the next Business Day; and if
transmitted by facsimile to Buyer or Seller, on the date transmitted (provided
such facsimile is later confirmed), in each case to the following address
(unless otherwise notified in writing of a substitute address)

 

(a)If to Seller:

 

Andrew Howell

Apple Box Productions, Inc.

1063 Haines Street

Jacksonville, Florida 32206

 

With a copy to (which copy shall not constitute Notice):

G. Alan Howard, Esq.

Milam Howard Nicandri Dees & Gillam, P.A.

14 East Bay Street

Jacksonville, Florida 32202

 

(b)If to Buyer:

 

Jake Shapiro

Studioplex City Rentals, LLC

135 Goshen Road Extension, Suite 205

Rincon, Georgia 31326

 

All notices delivered by Parties pursuant to this Agreement shall be deemed
effective automatically on the date of delivery.

 

11.          Maintenance of Records. Buyer shall keep accurate records of all
rentals of the Equipment for so long as amounts remain unpaid under the Note.
Seller, from time to time, shall have the right, personally or through its
agents, to examine the records of Buyer relating to such rentals for the purpose
of auditing Buyer’s Monthly Net Rental Income and payments due under the Note
(“Audit”). Seller shall give Buyer reasonable notice of an intended Audit, which
shall be conducted at the premises of the Buyer. Seller shall be able to conduct
Audit up to three (3) occasions whilst the Note is outstanding. If as a result
of such Audit it is determined that Buyer is in violation of its obligations
under the Note and under this Agreement, Buyer shall be in material breach of
the Note and this Agreement and shall, among other remedies available to Seller,
reimburse Seller for the costs of the audit.

 

12.Miscellaneous.

 

(a)          Counterparts. The Parties may execute and deliver this Agreement as
a single document or in any number of counterparts, manually, by facsimile or by
other electronic means, including contemporaneous photocopy or electronic
reproduction by each Party's respective attorneys. Each counterpart shall be an
original, but a single document or all counterparts together shall constitute
one instrument that shall be the agreement.

 

(b)          Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon the Parties hereto and their respective successors and
assigns. This Agreement constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
hereto with respect to the subject matter hereof.

 



6

 

 

(c)          Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of Georgia, and
each of the Parties hereto hereby submits to the exclusive jurisdiction of any
state or federal court in the District of Georgia and any court hearing any
appeal therefrom, over any suit, action, or proceeding against it arising out of
or based upon this Agreement (a "Related Proceeding"). Each of the Parties
hereto also agrees not to bring any Related Proceeding in any other court. Each
of the Parties hereto hereby waives any objection to any Related Proceeding in
such courts whether on the grounds of venue, residence or domicile or on the
ground that the Related Proceeding has been brought in an inconvenient forum.

 

(d)          Construction. Each Party represents and acknowledges that, in the
negotiation and drafting of this Agreement and the other instruments and
documents required or contemplated hereby, it has been represented by and relied
upon the advice of counsel of its choice. Each Party hereby affirms that its
counsel has had a substantial role in the drafting and negotiation of this
Agreement and such other instruments and documents. Therefore, each Party agrees
that no rule of construction to the effect that any ambiguities are to be
resolved against the drafter shall be employed in the interpretation of this
Agreement and such other instruments and documents. The Parties intend that each
representation, warranty, covenant and investment right contained herein shall
have independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) that the Party
has not breached shall not detract from or mitigate the fact that the Party is
in breach of the first representation, warranty, or covenant.

 

(e)          Specific Enforcement. The Parties stipulate that the remedies at
law of the Parties hereto in the event of any default or threatened default by
any Party in the performance of or compliance with any of the terms of this
Agreement are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 

(f)          Remedies Cumulative. Any and all remedies set forth in this
Agreement: (i) shall be in addition to any and all other remedies the Parties
may have at law or in equity, (ii) shall be cumulative, and (iii) may be pursued
successively or concurrently as each of the Parties may elect. The exercise of
any remedy by any Party shall not be deemed an election of remedies or preclude
such Party from exercising any other remedies in the future. The prevailing
Party in any Related Proceeding shall be entitled to recover his or its
reasonable attorneys’ fees and costs (including experts’ and witness fees and
costs) from the unsuccessful Party.

 

(g)          Obligations. Each Party agrees that the Parties have negotiated in
good faith and at arms' length concerning the transactions contemplated herein,
and that another Party would not have agreed to the terms of this Agreement
without each and every of the terms, conditions, protections and remedies
provided herein.

 

7

 

 

(h)          Amendments. This Agreement may be amended, modified or supplemented
in any and all respects, but only by a written instrument signed by the Parties
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.

 

(i)          Interpretation. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires: (i) the terms
defined in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other gender and neuter gender of such term; (ii)
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with U.S. generally accepted accounting principles; (iii)
references herein to "Articles", "Sections", "Subsections", "Paragraphs" and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement,
unless the context shall otherwise require; (iv) a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to Paragraphs and other subdivisions; (v) the words "herein",
"hereof", "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (vi) the term "include" or
"including" shall mean without limitation; (vii) the table of contents to this
Agreement and all section titles or captions contained in this Agreement or in
any Schedule or Exhibit annexed hereto or referred to herein are for convenience
only and shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement; (viii) any agreement, instrument or
statute defined or referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statues and references to all
attachments thereto and instruments incorporated therein; and (ix) references to
a Person are also to its permitted successors and assigns and, in the case of an
individual, to his or her heirs and estate, as applicable.

 

(j)          Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

SIGNATURES APPEAR ON FOLLOWING PAGE

 

8

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Purchase and Sale Agreement, all as of the day and year first above written.

 

  BUYER:         Studioplex City Rentals, LLC         By:       Roger Miguel,
Chief Executive Officer         SELLER:         Apple Box Productions, Inc.    
    By:       Andrew Howell, President

 

 

9



 

 